      Case 2:18-cv-00355 Document 27 Filed on 05/21/19 in TXSD Page 1 of 1
                                                                          United States District Court
                                                                            Southern District of Texas

                                                                               ENTERED
                                                                               May 21, 2019
                          UNITED STATES DISTRICT COURT
                                                                            David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                             CORPUS CHRISTI DIVISION

MUSTANG TOWERS COUNSIL OF CO- §
OWNERS, INC.,                 §
                              §
      Plaintiff,              §
VS.                           §                CIVIL ACTION NO. 2:18-CV-00355
                              §
UNITED NATIONAL INSURANCE     §
COMPANY,                      §
                              §
      Defendant.              §

                              ORDER CONTINUING STAY

       This case involves claims arising from Hurricane Harvey. On February 14, 2019,

the undersigned ordered the case stayed allow the appraisal process to continue. (D.E.

20). The appraisal process remains ongoing and is expected to be completed by June 30,

2019. The undersigned finds the stay should remain in place to allow for the completion

of the appraisal. It is therefore

       ORDERED that the case shall remain STAYED until further order of the Court.

       ORDERED this 21st day of May 2019.


                                           ___________________________________
                                                        Jason B. Libby
                                                 United States Magistrate Judge




1/1
